Dykman, J.:
The last will and testament of M. Louise Brown, the wife of George W. Brown, so disposed of her property as to deprive him of all interest in her estate. The receiver .of the property of the hoisband, appointed in supplementary proceedings instituted by his creditors, filed objections to the will, and desired to contest the same before the surrogate. The surrogate struck out the objections and refused to permit the receiver to appear and contest the probate of the will, because he was not interested in the estate of the deceased. If the will was set aside and declared invalid, its destruction would afford the creditors of the husband no interest in his wife’s estate. They would still have a claim against the husband and they would have nothing more.
The order appealed from should be affirmed with ten dollars costs and disbursements.
Pratt, J., concurred.
Order affirmed with costs and disbursements.